DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 5-7A) in the reply filed on 5/3/2022 is acknowledged.
Claims 10-12, 14, 15, 18, 20 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2022.

Response to Amendment
Applicant’s amendment filed 7/12/2022 has been entered. 
Claims 1, 3, 4, 7, 8, 10-12, 14, 15, 18, 20, 25, 32, 33, 35, and 39-41 are pending. 
 Claims 10-12, 14, 15, 18, 20 and 25 are withdrawn.
Claims 1, 3, 4, 7, 8, 32, 33, 35, 39, 40, and 41 remain pending, drawn to the elected species, and therefore, examined below. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
	-Claim 8, line 2, “the driving member” should instead be “a driving member”.  	Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7, 8, 32, 33, 35, and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding Claim 1, lines 18-26 recite “wherein, in a use condition of the apparatus, the upper tool is movable along a predetermined linear vertical trajectory at least between the first and second positions, wherein: 3First Named Inventor: Riccardo PalumboSerial No: 16/771,283linear vertical movement of the upper tool from the first position to the second position along the predetermined linear vertical trajectory defines an outward stroke of the upper tool, and linear vertical movement of the upper tool from the second position to the first position along the predetermined linear vertical trajectory defines a return stroke of the upper tool.” These limitations are not sufficiently supported within the original disclosure and therefore constitute new matter. Specifically, there is not sufficient support in the original disclosure for the upper tool being movable in a predetermined linear vertical trajectory to define an outward and return stroke. While there is sufficient support for the upper tool comprising a predetermined vertical trajectory lying along a vertical plane and support for a “flat vertical trajectory”, there is not sufficient support for the upper tool comprising a predetermined linear vertical trajectory in the manner as claimed. Further it is noted that the specification notes that "a guiding device for moving the lower tool 2 from the loading position to the packaging position according to a rectilinear trajectory”, however, this is referring to the lower tool and not the upper tool which is being described in the claimed limitation. Therefore, it can be readily concluded that these limitations constitute new matter.
	Note that “linear” is commonly defined/interpreted as “involving a single dimension” or “characterized by an emphasis on line” (https://www.merriam-webster.com/dictionary/linear) and as outlined throughout the specification, the upper tool is not moving in a motion that would readily be viewed as involving one dimension or characterized by a singular line. 
	Claims 3, 4, 7, 8, 32, 33, 35, and 39-41 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims include the unsupported limitations outlined above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 8, 32, 33, 35, 39, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, as outlined in the 112(a) rejection above, lines 18-26 recite “wherein, in a use condition of the apparatus, the upper tool is movable along a predetermined linear vertical trajectory at least between the first and second positions, wherein: 3First Named Inventor: Riccardo PalumboSerial No: 16/771,283linear vertical movement of the upper tool from the first position to the second position along the predetermined linear vertical trajectory defines an outward stroke of the upper tool, and linear vertical movement of the upper tool from the second position to the first position along the predetermined linear vertical trajectory defines a return stroke of the upper tool.” These limitations are viewed as new matter as they are not sufficiently supported within the original disclosure (see the 112(a) rejections above). Further, these limitations further render the claim indefinite. Specifically, in view of the 112(a) rejections above, it is not readily clear as to what Applicant is attempting to encompass by the limitation “a predetermined linear vertical trajectory”  and “linear vertical movement” as it is unclear as to what Applicant is meaning by the term “linear” as the original disclosure does not readily comprise support for the upper tool moving in a linear trajectory from the first to second and second to first positions and does not further give any specific definition to the term “linear”. 
	Regarding Claim 3, lines 2-3 recite “the vertical lying plane of the predetermined movement trajectory”. This limitation renders the claim indefinite as “the vertical lying plane” and “the predetermined movement trajectory” both lack antecedent basis within the claim. 
Regarding Claim 39, lines 4-5 recites “the loading position, moving the lower tool from the loading position to the packaging position”. This limitation renders the claim indefinite as “the loading position” and “the packaging position” lack antecedent basis within the claims and therefore it is unclear as to what the Applicant is referring to. Note Claim 39 imports the limitations of Claim 1, however, Claim 1 does not recite such positions. Note that Applicant later recites “a packaging position” and “a loading position”, however the limitations above are recited prior to such introduction limitations.
Claims 4, 7, 8, 32, 33, 35, 40, and 41 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as these claims depend from at least one of the claims outlined above.

Claim Interpretation
Note that in view of the 112 rejections above and in view of the Applicant’s specification, while the uncertainty of the claim language “a predetermined linear vertical trajectory” and “linear vertical movement” provides the Examiner with no proper basis for making the comparison between that which is claimed and the prior art, for the sake of expediting prosecution, the Examiner has interpreted these limitations as “a predetermined flat vertical trajectory” and “vertical movement” as such limitations are consistent with and supported by the original disclosure.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 35, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mueller (US Patent 4,065,909).
Regarding Claim 1, Mueller discloses an apparatus (100; Figure 5) for packaging at least one product (29; Figure 3) arranged on a support (receptacle 22), the packaging apparatus (100) comprising: 
a supporting frame (base frame 112 and frame members 122, 124, 126; Figure 5), 
a supplying station (roll 130) of a film (132) borne by the frame (122, 124, 126; as shown in Figure 5) and configured to arrange at least one portion of the film (24; Figure 2) at a predetermined pick-up position (indexed position per Col 9, lines 18-21, Col 13, lines 4-8 and Col 15, lines 25-32), 
a lower tool (flat plates 120 of conveyor 116; Col 8, lines 41-48) engaged with the frame (112 via conveyor frame 114; Col 8, lines 41-48) and configured to receive one or more supports (22; Col 8, lines 41-48), 
an upper tool (carrier plates 160, 144) engaged with the frame (base frame 112 and frame members 122, 124, 126; see Figure 8) and cooperating with the lower tool (120) to engage the film portion (24) with at least one support (22; see Figure 9) and making at least one package (Col 16, lines 15-41), 
a movement device (output shaft 154 of driving device 156, drum assembly 128 comprising end plates 138, 140 and slide bars 194 with associated rollers 196 and guideways 203, 204, hereinafter referred to as “154,128” ; see Figure 8; note Col 11, lines 30-50 and Col 12, lines 37-40) interposed between the frame (base frame 112 and frame members 122, 124, 126) and the upper tool (160, 144), wherein the movement device (154,128) is configured to move the upper tool (160, 144; see Col 11, lines 30-50 and Col 12, lines 37-40) between: 
a first position (see “Annotated View of Figure 11”), wherein an active surface (of 160 and 144) of the upper tool (160, 144) is next to the film portion (24) in the predetermined pick-up position and is configured to receive the same film portion (24) from the supplying station (130; see “Annotated View of Figure 11”), and 
a second position (see “Annotated View of Figure 11” below), wherein the active surface of the upper tool (160,144) is aligned with and next to the lower tool (120) to engage the film portion (24) with at least one support (22) and making at least one package (Col 16, lines 15-41), 
wherein, in a use condition of the apparatus (100), the upper tool (160, 144) is movable along a predetermined linear vertical trajectory lying (see the 112 rejections above and the “Claim Interpretation” section above; note the “Annotated View of Figure 11” below) at least between2First Named Inventor: Riccardo Palumbo Serial No: 16/771,283the first and the second positions, wherein:
-linear vertical movement of the upper tool (160, 144) from the first position to the second position along the predetermined linear vertical trajectory (shown below) defines an outward stroke of the upper tool (160, 144), and 
-linear vertical movement of the upper tool (160, 144) from the first position to the second position along the predetermined trajectory defines a return stroke of the upper tool (51a or 51b; note the “Annotated View of Figure 11” below which depicts return and outward motions; note that both “linear” and “curvilinear” (therefore a form of linear)  movement paths are shown. see the 112 rejections above and the “Claim Interpretation” section above).
 

    PNG
    media_image1.png
    638
    625
    media_image1.png
    Greyscale

Annotated View of Figure 11

Regarding Claim 7, Mueller discloses at least one actuator member (156; Figure 8) active on the movement device (154, 128) and capable of selectively moving the upper tool (160, 144) from the first position to the second position and from the second position to the first position (see Figure 11).  

Regarding Claim 8, Mueller discloses the actuator member (156) is active on the driving member (154) and commands the driving member (154) in rotation around the first rotation axis (Col 12, lines 37-39).  

Regarding Claim 35, Mueller discloses the lower tool (120) is movable relative to the frame (i.e. 112) at least between: 
a packaging position (Figures 10 and 11) in which the lower tool (120) is aligned with the upper tool (160, 144), 
a loading position (upstream position wherein 22 is loaded onto 120), spaced from the packaging position (Figures 5c and 5d), in which the lower tool (120) is configured to receive the one or more supports (22; Col 8, lines 45-46).  

Regarding Claim 39, Mueller discloses a method for packaging at least one product (8; Figure 4) with the packaging apparatus (1; Figure 1) of claim 1 (see rejection above), the method comprising: 
arranging at least one support (22) supporting at least one product (29; Figure 3) on the lower tool (120) placed in the loading position (Col 8, lines 45-46), 
moving the lower tool (120) from the loading position to the packaging position (Figures 10 and 11 via conveyor 116), 
positioning the upper tool (160, 144) at the first position (see “Annotated View of Figure 11” above; Col 9, lines 18-25), 
picking up, with the upper tool (160, 144) in the first position, the film portion (24) from the supplying station (130; Col 9, lines 18-25), 
moving, by the movement device (154, 128), the upper tool (160, 144) from the first position to the second position (see “Annotated View of Figure 11” above; see Col 11, lines 30-50 and Col 12, lines 37-40), 9First Named Inventor: Riccardo Palumbo Serial No: 16/771,283 
moving the lower tool (120) from the loading position to the packaging position (Figures 10-11) such that upper tool (160, 144), in the second position, is aligned with and next to the lower tool (120; Col 9, lines 26-40; see Figure 11 for further reference), 
engaging the film portion (24) with the support (22) for obtaining at least one package (i.e. Col 9, lines 26-40).  

Regarding Claim 40, Mueller discloses the moving of the upper tool (160, 144) from the first position to the second position and the moving of the lower tool (120) from the loading position to the packaging position (Figures 10 and 11) are synchronized with each other (See Col 12, lines 37-39 which discloses indexing control means and it must be noted that synchronization of the machine as a whole can be reasonably assumed in order for the machine to operate as intended).  

Claims 1, 7, 35, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palumbo (US PGPUB 2016/0068288-previously cited), hereinafter Palumbo ‘288.
Assuming arguendo that the claimed limitations “a predetermined linear vertical trajectory” and “linear vertical movement” cannot be readily interpreted in the manner as outlined in “Claim Interpretation” above, in which the Examiner does not concede to, attention can be brought to the disclosure of Palumbo ‘288. 
Palumbo ‘288 discloses an apparatus (1; Figure 1) for packaging at least one product (P; Figure 2) arranged on a support (4), the packaging apparatus (1) comprising: 
a supporting frame (2; Figure 1; see Para. 0212), 
a supplying station (7) of a film (10) borne by the frame (2; Para. 0212) and configured to arrange at least one portion (sheets 18) of the film at a predetermined pick-up position (see Figure 3), 
a lower tool (22) engaged with the frame (2) and configured to receive one or more supports (4; Para. 0018), 
an upper tool (21) engaged with the frame (2; Para. 0212) and cooperating with the lower tool (22) to engage the film portion (18) with at least one support (4) and making at least one package (Para. 0019), and 
a movement device (33; Figure 3) interposed between the frame (2) and the upper tool (21; see Para. 0237 which denotes that actuator 33 can instead be active on the upper tool to perform the vertical movement thereof), wherein the movement device (33) is configured to move the upper tool (21) between: 
a first position (i.e. Figure 3), wherein an active surface of the upper tool (21) is next to the film portion (18) in the predetermined pick-up position (Figure 3) and is configured to receive the film portion (18) from the supplying station (7; Para. 0228, 0237-0238), and 
a second position (i.e. Figures 6-7), wherein the active surface of the upper tool (21) is aligned with and next to the lower tool (22) to engage the film portion (18) with at least one support (4) and making at least one package (Para. 0228, 0237-0238), 
wherein, in a use condition of the apparatus (1), the upper tool (21) is movable along a predetermined linear vertical trajectory at least between the first and second positions (Figure 3 through Figure 7 shows the vertical movement thereof; note Paras. 0237-0238 disclose the vertical movement and that the vertical actuator 33 can be used to move the upper tool 21), 
wherein: 3First Named Inventor: Riccardo PalumboSerial No: 16/771,283linear vertical movement of the upper tool (21) from the first position (Figure 3) to the second position (Figure 7) along the predetermined linear vertical trajectory defines an outward stroke of the upper tool (21), and linear vertical movement of the upper tool (21) from the second position (Figure 7) to the first position (Figure 3) along the predetermined linear vertical trajectory defines a return stroke (from Figure 7 to Figure 3) of the upper tool (21).

Regarding Claim 7, Palumbo ‘288 discloses at least one actuator member (output of 33) active on the movement device (note that device 33 must have some form of actuator member such as a form of output member that moves the tool) and capable of selectively moving the upper tool (21) from the first position (Figure 3) to the second position (Figure 7) and from the second position (Figure 7) to the first position (Figure 3; see Paragraph 0237 which discloses the actuator 33 active on the upper tool for such movement).  

Regarding Claim 35, Palumbo ‘288 discloses the lower tool (22) is movable relative to the frame (2) at least between: a packaging position (Figure 7) in which the lower tool (22) is aligned with the upper tool (21), a loading position (Figure 3), spaced from the packaging position, in which the lower tool (22) is configured to receive the one or more supports (4; Para. 0018).

Regarding Claim 39, Palumbo ‘288 discloses a method for packaging at least one product (P; Figure 3) with the packaging apparatus (1) of claim 1 (See rejection above), the method comprising: 
arranging at least one support (4) supporting at least one product (P) on the lower tool (22) placed in the loading position (Figure 3), 
moving the lower tool (22) from the loading position (Figure 3) to the packaging position (Figures 4-7; Para. 0237),
positioning the upper tool (21) at the first position (Figure 3; see Para. 0228), 10First Named Inventor: Riccardo Palumbo Serial No: 16/771,283 
picking up, with the upper tool (21) in the first position (Figure 3), the film portion (18) from the supplying station (7), 
moving, by the movement device (33), the upper tool (21) from the first position (Figure 3) to the second position (Figure 7; see Para. 0237 which discloses the movement actuator being active on the upper tool), 
moving the lower tool (22) from a loading position (Figure 3) to a packaging position (Figures 4-7) such that upper tool (21), in the second position (Figure 7), is aligned with and next to the lower tool (22; see Para. 0237), 
engaging the film portion (18) with the at least one support (4) for obtaining at least one package (Para. 0238).  

Regarding Claim 40, Palumbo ‘288 discloses the moving of the upper tool (21) from the first position (Figure 3) to the second position (Figure 7) and the moving of the lower tool (22) from the loading position (Figure 3) to the packaging position (Figure 7) are synchronized with each other (note that the movements must be synchronized in order to properly align and seal to form the package).  

Regarding Claim 41, Palumbo ‘288 discloses the engaging of the film portion (18) with the at least one support (4) comprises: holding the film portion (18) by the upper tool (21 via 36) above the respective support (4), heating the film portion (18) held above the respective support (4; see Para. 0243), hermetically heat-sealing the film portion (18) to at least one portion of the at least one support (4) for defining a housing compartment of the at least one package (4) within which the at least one product (P) is housed (Para. 0246).


Claims 1, 7, 8, 32, 33, 35, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palumbo (US PGPUB 2012/0204516), hereinafter Palumbo ‘516.
Regarding Claim 1, Palumbo ‘516 discloses an apparatus (1; Figure 1) for packaging at least one product (8; Figure 4) arranged on a support (7), the packaging apparatus (1) comprising: 
a supporting frame (10), 
a supplying station (“roll supporting assembly 3” and “film cutting assembly 4”) of a film (60; Figure 2) borne by the frame (10 via roll 6; Para. 0051) and configured to arrange at least one portion of the film (sheet 61; Figure 4) at a predetermined pick-up position (at backing plate 421; Figure 3; Paras. 0060-0063), 
a lower tool (53; Figures 3, 5a-5f) engaged with the frame (10; Para. 0055) and configured to receive one or more supports (7; see Figures 5a-5f), 
an upper tool (transfer plates 51a, 51b) engaged with the frame (via cylinder 50) and cooperating with the lower tool (53) to engage the film portion (61) with at least one support (7) and making at least one package (see Figures 5a-5f; Para. 0070), 
a movement device (output of 50 and connection of 50 and cylinders 52a/52b, hereinafter referred to as 50, 52a,52b; Para. 0054; see “Annotated View of Figure 3” below) interposed between the frame (10) and the upper tool (51a, 51b), wherein the movement device (50, 52a, 52b) is configured to move the upper tool (51a, 51b) between: 
a first position (see position of 51b in Figure 2; see “Annotated View of Figures 2 and 3” below), wherein an active surface (of plates 51a, 51b) of the upper tool (51a, 51b) is next to the film portion (61) in the predetermined pick-up position (at 421) and is configured to receive the same film portion (61) from the supplying station (3, 4; Para. 0063), and 
a second position (see position of 51a in Figure 2 extended from that of Figure 3; see “Annotated View of Figures 2 and 3” below), wherein the active surface (of plates 51a, 51b)  of the upper tool (51a, 51b) is aligned with and next to the lower tool (53) to engage the film portion (61) with at least one support (7) and making at least one package (Para. 0070), 
wherein, in a use condition of the apparatus (1), the upper tool (51a, 51b) is movable along a predetermined linear vertical trajectory (trajectory lying between depicted positions of 51a and 51b shown in Figure 3; note the 112 rejections above and “Claim Interpretation” section above as the movement of the tool 51a, 51b would readily be in a flat plane and therefore is being viewed as being a “predetermined linear vertical trajectory”) at least between the first and second positions (see “Annotated View of Figures 2 and 3” below), wherein:
line2First Named Inventor: Riccardo Palumboar vertical movement of the upper tool (51a, 51b) fromSerial No: 16/771,283 the first position (position of 51b in Figure 2; see “Annotated View of Figures 2 and 3” below) to the second position (position of 51a in Figure 2) defines an outward stroke of the upper tool (51a or 51b), and 
line2First Named Inventor: Riccardo Palumboar vertical movement of the upper tool (51a, 51b) fromSerial No: 16/771,283 the second position (position of 51a in Figure 2; see “Annotated View of Figures 2 and 3” below) to the first position (position of 51b in Figure 2) defines an return stroke of the upper tool (51a or 51b; note the “Annotated View of Figures 2 and 3” below; note that the movement disclosed can also be readily viewed as “curvilinear”, therefore a form of linear, and in the vertical direction).
    PNG
    media_image2.png
    362
    836
    media_image2.png
    Greyscale

Annotated View of Figures 2 and 3

Regarding Claim 7, Palumbo ‘516, discloses at least one actuator member (actuator of 50; see Para. 0054 which discloses cylinder 50 can be any form of rotating actuator and therefore the actuator thereof can be viewed as the “actuator member” while the output thereof and the connection with pistons 52a/52b can be viewed as the movement device) active on the movement device (of 50 and pistons 52a/52b) and capable of selectively moving the upper tool (51a, 51b) from the first position (shown as position of 51b in Figure 3) to the second position (shown as position of 51a in Figure 3) and from the second position (shown as position of 51a in Figure 3) to the first position (shown as position of 51b in Figure 3; Para. 0054).  

Regarding Claim 8, Palumbo ‘516 discloses the actuator member (of 50) is active on the driving member (i.e. output shaft of 50) and commands the driving member in rotation around the first rotation axis (“X”; Para. 0054).  

Regarding Claim 32, Palumbo ‘516 discloses the supplying station (3, 4) of the film comprises an abutment plate (421) configured to define an abutment surface (421) of the portion of the film (61) at the predetermined pick-up position, wherein the abutment surface of the abutment plate (421) is substantially flat and arranged on a vertical plane (As shown in Figure 3; see Paras. 0060-0063).  

Regarding Claim 33, Palumbo ‘516 discloses the movement device (50) is configured so that: 8First Named Inventor: Riccardo Palumbo 
.Serial No: 16/771,283 when the upper tool (51a or 51b) is in the first position (position of 51b shown in Figure 3), the active surface of the upper tool (51a or 51b) is arranged, in use conditions of the apparatus, according to a vertical plane parallel to the abutment surface of the abutment plate (421; as shown in Figure 3); 
when the upper tool (51a or 51b) is in the second position (position of 51a shown in Figure 3), the active surface of the upper tool (51a or 51b) is arranged, in use conditions of the apparatus, according to a horizontal plane (as shown in Figure 3).  

Regarding Claim 35, Palumbo ‘516 discloses the lower tool (53) is movable (specifically 531) relative to the frame (10) at least between: 
a packaging position (Figures 5c and 5d) in which the lower tool (53) is aligned with the upper tool (51a or 51b), 
a loading position (Figures 5a and 5b), spaced from the packaging position (Figures 5c and 5d), in which the lower tool (53) is configured to receive the support (7; note that the lower tool 53 comprises a slidable element 531 that moves relative to the frame at a position in which it receives the support as shown in Figure 5b and a lower position in which the upper tool aligns with the lower tool and performs the sealing shown in Figure 5d and it is further noted that the claim does not require that the lower tool is not in alignment with the upper tool in the loading position).  

Regarding Claim 39, Palumbo ‘516 discloses a method for packaging at least one product (8; Figure 4) with the packaging apparatus (1; Figure 1) of claim 1 (see rejection above), the method comprising: 
arranging at least one support (7) supporting at least one product (8) on the lower tool (53) placed in the loading position (See Figures 5a-5b; Para. 0068), 
moving the lower tool (53) from the loading position (Figures 5a-5b) to the packaging position (Figures 5c-5d; Para. 0069), 
positioning the upper tool (51a or 51b) at the first position (position of 51b in Figure 2; see “Annotated View of Figures 2 and 3” above), 
picking up, with the upper tool (51a, 51b) in the first position, the film portion (61) from the supplying station (3, 4; Para. 0063), 
moving, by the movement device (of 50, 52a, 52b; see above), the upper tool (51a, 51b) from the first position to the second position (see “Annotated View of Figures 2 and 3” above; Para. 0054), 9First Named Inventor: Riccardo Palumbo Serial No: 16/771,283 
moving the lower tool (53) from the loading position (Figures 5a-5b) to the packaging position (Figures 5c-5d) such that upper tool (51a, 51b), in the second position, is aligned with and next to the lower tool (53; Para. 0070), 
engaging the film portion (61) with the support (7) for obtaining at least one package (Para. 0070).  

Regarding Claim 40, Palumbo ‘516 discloses the moving of the upper tool (51a, 51b) from the first position to the second position (See “Annotated View of Figures 2 and 3” above) and the moving of the lower tool (53) from the loading position (Figures 5a-5b) to the packaging position (Figures 5c-5d) are synchronized with each other (See Paras. 0068-0070 which discloses the operation of the upper tool while the lower tool is loaded and Para. 0078 discloses the synchronization of the machine as a whole and in order for the machine to operate as intended, these tools must be operated as claimed).  

Regarding Claim 41, Palumbo ‘516 discloses the engaging of the film portion (61) with the support (7) comprises:
holding the film portion (61) by the upper tool (51a, 51b) above the respective support (7; see Para. 0068, 0070; see abstract), 
heating the film portion (61) held above the respective support (7; Para. 0063 and see abstract), 
hermetically heat-sealing (“air tightly fixing”; abstract) the film portion (61) to at least one portion of the support (7) for defining a housing compartment of the package within which the product (8) is housed (see Para. 0031, 0070).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
	With respect to the 102 rejections over Mueller, Applicant argues that:


    PNG
    media_image3.png
    471
    632
    media_image3.png
    Greyscale

	Examiner respectfully disagrees and is of the opinion that Mueller does disclose the claimed first and second positions in the manner as claimed and such are addressed in the rejections above. Examiner further notes that whether or not the lid carrier plate of Mueller is extended or not relative to the drum in the interpreted “first position” is irrelevant as such a feature is not readily claimed. 
	Further respect to Mueller, Applicant argues that:

    PNG
    media_image4.png
    638
    646
    media_image4.png
    Greyscale

	Examiner respectfully asserts that Mueller does disclose the claimed “linear vertical movement” of the upper tool from the first to second positions in a “predetermined linear vertical trajectory” given the interpretation in view of the specification outlined in “Claim Interpretation” section above. It is noted that the claimed “first position” is being interpreted as disclosed by the position in which the plate (160) of Mueller receives the film portion (132)/ closure sheet (132) and even though a rotational movement is made to the interpreted “second position” as shown in “Annotated View of Figure 11”, the movement can still be readily interpreted as a “linear vertical movement” along a “predetermined linear vertical trajectory” given the guidance outlined in the “Claim Interpretation” section above. Further it is noted that the movement of Mueller can be viewed as including both “linear” and “curvilinear”.

	With respect to Applicant’s arguments pertaining to the previous 103 rejection of Palumbo, in view of Walter, the arguments are rendered moot as a new grounds of rejection have been necessitated by amendment which includes a rejection over just Palumbo (see 102 rejection) is made in view of the outlined claim interpretation under the “Claim Interpretation” section.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/8/2022